—Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered December 16, 1996, convicting defendant, after a jury trial, of grand larceny in the first degree, grand larceny in the second degree and two counts of burglary in the third degree, and sentencing him to concurrent terms of 5V2 to I6V2 years, 3Vs to 10 years, 2Vs to 7 years, and 2Vs to 7 years, respectively, unanimously affirmed.
Defendant’s speedy trial motion was properly denied. The record supports the court’s finding that the total amount of includable time did not exceed the statutory threshold. We specifically note that defendant failed to preserve his present argument that the January 17 and February 15, 1996 adjournments were not for the purpose of motion practice (see, CPL 30.30 [4] [a]; see, People v Goode, 87 NY2d 1045). We decline to review this claim in the interest of justice. Were we to review this claim, we would find that, under the circumstances, the People’s uncontradicted submissions provided a means of establishing the reason for these adjournments (compare, People v Collins, 82 NY2d 177, 181). We have considered and rejected defendant’s remaining claims. Concur — Ellerin, P. J., Tom, Wallach and Friedman, JJ.